Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
The combination of dependent claim 5 and dependent claim 7 together with claim 1 would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.  Applicant’s amendments are entered. A new search has been conducted and a new reference was found.  Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. sec. 112b.  The claim depends from itself and is rejected as being improper.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 9,534,912 to Lord et al. filed on 5-6-14 and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”).

In regard to claim 1, and claim 9 and claim 17, Lord discloses “ “1. (Currently Amended) A computer system comprising: one or more processors; (see FIG. 1 where the end user has a device and each vehicle unit has a processor 20a, 20b)
memory resources storing a set of instructions that, when executed by the one or more processors, cause the computer system to: (see FIG. 1 where the end user has a device and each vehicle unit has a processor 20a, 20b)
The primary reference to Lord et al. is silent but Kobayashi teaches “…receive, over one or more networks, a pre-request for transport from a computing device of a user while the user is  riding in a transit vehicle of a transit service, (see FIG. 21 where a population data is received in block d05 and then this data is provided for a prediction of a demand in blocks s06 and d7 and s07; see paragraph 40-44 where based on the population then the system can infer a correlation of an event and  the pre-request specifying a start location and a destination for the user; (see FIG. 21 where the population distribution data d05 is used to see if the users are located and moving and then the event data shows in d08 that many are moving toward and event for data prediction to predict the demand)
Lord discloses  “…remotely monitor, over the one or more networks, location data from the computing device of the user to determine (i) a  dynamic position of the user as the user  rides the transit  vehicle to travel  to the start location, and fin a first estimated time of arrival fETA1) of the user from the dynamic position to the start location:  (see claims 1-5) 
    PNG
    media_image1.png
    685
    543
    media_image1.png
    Greyscale

Lord discloses “…remotely monitor, over the one or more networks, location data from a plurality of computing devices associated with a plurality of available vehicles within a proximity of the start location to determine an ETA of each of the plurality of available vehicles to the start location:” (see FIG. 4a  where the arrival time of leg 3 is provided to the arrival of the user in legs 1-2) 
 

The primary reference to Lord et al. is silent but Kobayashi teaches “… based on a-the first ETA determine a second ETA to arrive at the start location that is within a predetermined threshold amount of time of the first ETA, the second ETA being associated with an available vehicle from the plurality of available vehicles (see paragraph 46-47 and  FIG. 1 and paragraph 43-44 where a vehicle located at block a4, a3 and a2 and then based on the event from the server the taxi computing devices are predicted to be in demand in section a1 and then they arrive in time for the let out of the event and the demand surge; see FIG. 3 where a number of rides is analyzed relative to the population and the event data to provide an algorithm to meet a predicted demand)
based at least in part on determining that the the predetermined threshold amount of time of ether the first ETA, automatically select the available vehicle to transport the user from the start location to the destination; and (see FIG. 1 and paragraph 138, 43-44 where a vehicle located at block a4, a3 and a2 and then based on the event from the server the taxi computing devices are predicted to be in demand in section a1 and then they arrive in 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the teachings of Kobayashi with the disclosure of Lord to provide a server device to organize the number of ride share taxis. For example, the server may determine that there is a massive event in the town and then through regression analysis can infer that the demand will increase around that area correlating to the event. Then the server will systematically route taxis to that area from different areas to meet the predicted demand. This ensures that there are more taxis to service the people leaving the event for that area and the taxis can meet 
    PNG
    media_image2.png
    694
    603
    media_image2.png
    Greyscale

Lord discloses “…transmit, over the one or more networks, a transport invitation indicating the start location to the computing device associated with the available vehicle”. (seeFIG. 4b where the arrival time of the vehicle in route leg 3 is provided via a vehicle at the time the user arrives with a ferry at 9:55 am)


Claims 1-2 and 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of U.S. Patent Application Pub. No.: US 2008/0208441A1 to Cheung that was filed in 2007 (hereinafter “Cheung”).

In regard to claim 1, and claim 9 and claim 17, Staffaroni discloses “ “1. (Currently Amended) A computer system comprising: one or more processors; (see block 116)
memory resources storing a set of instructions that, when executed by the one or more processors, cause the computer system to: (see block 116)
The primary reference to Staffaroni et al. is silent but Kobayashi teaches “…receive, over one or more networks, a pre-request for transport from a computing device of a user while the user is  riding in a transit vehicle of a transit service, (see FIG. 21 where a population data is received in block d05 and then this data is provided for a prediction of a demand in blocks s06 and d7 and s07; see paragraph 40-44 where based on the population then the system can infer a correlation of an event and taxi demand via regression; see paragraph 60 where the data acquisition can be from a cell phone) the pre-request specifying a start location and a destination for the user; (see FIG. 21 where the population distribution data d05 is used to see if the users are located and 
 “…remotely monitor, over the one or more networks, location data from the computing device of the user to determine (i) a  dynamic position of the user as the user  rides the transit  vehicle to travel  to the start location, and fin a first estimated time of arrival fETA1) of the user from the dynamic position to the start location:  (see FIG. 1 and paragraph 43-44 where a vehicle located at block a4, a3 and a2 and then based on the event from the server the taxi computing devices are predicted to be in demand in section a1 and then they arrive in time for the let out of the event and the demand surge; see FIG. 3 where a number of rides is analyzed relative to the population and  
    PNG
    media_image3.png
    887
    741
    media_image3.png
    Greyscale

remotely monitor, over the one or more networks, location data from a plurality of computing devices associated with a plurality of available vehicles within a proximity of the start location to determine an ETA of each of the plurality of available vehicles to the start location:” (see paragraph 37-38 and 68 and FIG. 4 where a vehicle ignition time is recorded and a departure time is then recorded and then a travel route is identified in block 410 and then a relevant distance is provided in block 412 and an expected arrival time is stored for the distance segment’s end in block 416 and the expected arrival time is stored for each of the segments and then an expected arrival time for each of the segments is provided; see FIG. 5 where for the first  and third and fifth segment the computing devices indicate a normal flow while in the segments 2, and 4, there is poor flow reported from the computing devices) 
it would have been obvious for one of ordinary skill in the art before the invention was made to combine the teachings of Cheung with the disclosure of Staffaroni to provide a server device to organize a number of road segments and then determine an ETA for a vehicle based on the travel time of the segments based on a number of factors.  The factors can includes traffic information, travel time, traffic flow and traffic events.   

The primary reference to Staffaroni et al. is silent but Kobayashi teaches “… based on a-the first ETA determine a second ETA to arrive at the start location that is within a predetermined threshold amount of time of the first ETA, the second ETA being associated with an available vehicle from the plurality of available vehicles (see paragraph 46-47 and  FIG. 1 and paragraph 43-44 where a vehicle located at block a4, a3 and a2 and then based on the event from the server the taxi computing devices are predicted to be in demand in section a1 and then they arrive in time for the let out of the event and the demand surge; see FIG. 3 where a number of rides is analyzed relative to the population and the event data to provide an algorithm to meet a predicted demand)
based at least in part on determining that the the predetermined threshold amount of time of ether the first ETA, automatically select the available vehicle to transport the user from the start location to the destination; and (see FIG. 1 and paragraph 138, 43-44 where a vehicle located at block a4, a3 and a2 and then based on the event from the server the taxi computing devices are predicted to be in demand in section a1 and then they arrive in time for the let out of the event and the demand surge; see FIG. 3 where a number of rides is analyzed relative to the population and the event data to provide an algorithm to meet a predicted demand) (see FIG. 1 and p. 43-44 where the vehicle are located at block a4, a3, and a2 and then based on the event from the server the taxi computing devices are predicted to be in demand in sector al and they all arrive in time for the let out of the event and the demand surge, and where the vehicles a4, a3 and a2 are summoned to that area al to pick up the demand surge passengers; see FIG. 20 where the ride data DOS is provided to meet the population demand data D11 and predicted demand in Block S07-C36); 
it would have been obvious for one of ordinary skill in the art before the invention was made to combine the teachings of Kobayashi with the disclosure of Staffaroni to provide a server device to organize the number of ride share taxis. For example, the server may determine that there is a massive event in the town and then through regression analysis can infer 
The primary reference to Staffaroni et al. is silent but Huang teaches “…transmit, over the one or more networks, a transport invitation indicating the start location to the computing device associated with the available vehicle”. (see paragraph 47 where a user device can be monitored and the position of the user can be monitored as a security check and if there is a problem then a security procedure can be undertaken) .  (see FIG. 6, where the device on the server side has a passive participant monitor device 830 to monitor the user all the time for security; see paragraph 44-46 where the passenger can be monitored at any time for security purposes) (see claims 1-7 where a position of the user along a predefined map or path is compared to the actual position of the user to determine if the user has strayed off that predefined path and this can indicate a security problem; see claims 4-7 where the server can send a signal to the user to respond if the users path is deviating and this is causing a non-arrival at the destination and if the user does not respond and this can provide an alarm) (see claims 1-10 where a token or message or biometric can be provided by the user in the vehicle to the server and to indicate that 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Huang with the disclosure of Staffaronl to provide a server device to track a passenger and a number of ride share vehicles in a passive manner. The current location is tracked and the destination is input. Then a path from the current location to the destination is made for a rideshare fare. Then if the vehicle’s current location and path and speed deviates from the current expected path and may never arrive a passive or active security procedure can be undertaken. For example, the user may input New York as a final destination but the current location is Boston. However, if the user moves north away from the destination which is south by a degree this can 
 

    PNG
    media_image4.png
    585
    791
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    601
    817
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    561
    819
    media_image6.png
    Greyscale

 
    PNG
    media_image7.png
    585
    795
    media_image7.png
    Greyscale

 


    PNG
    media_image8.png
    856
    665
    media_image8.png
    Greyscale

 “2.    The computer system of claim 1, wherein the executed set of instructions further cause the computer system to:
receive a transit selection from the computing device of the user, the transit selection indicating a mode of transport for transporting the user from the dynamic position of the user to the start location”.  (See paragraph 21-28 and 5; see FIG. 3 where the vehicle is a taxi type vehicle and a car and the pickup location is identified in block 325 and a service to matched in block 355 and the vehicle is dispatched 360). 
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of U.S. Patent No.: 6832092 to Suarez et al. 

In regard to both dependent claim 3 and 19, the primary reference to Staffaroni et al. is silent but Suarez teaches “…3.    The computer system of claim 2, wherein the executed set of instructions cause the computer system to determine the first ETA of the user (see FIG. 10 where the location parameter of the user’s wireless device or the vehicle’s wireless device can be a current location or a moving location where a new location parameter is selected in blocks 92-101; see FIG. 15 where the user’s wireless location is shown as 66 and the first vehicle’s location is 140 and a second vehicle location is 144) to the start location based on the transit selection”.  (See FIG. 1, where the fleet of two or more vehicles is shown as element 14, and two or more vehicles is shown in FIG. 15) (See FIG. 6, and Col. 10, line 48 to Col. 11, line 55 and Col. 11, line 62 to Col. 12, line 29; see also FIG. 15 where a first vehicle is within a first arrival time zone that is shorter than a second vehicle in a second larger arrival time zone. In that instance the shorter arrival time (radius 142) is selected in the smaller circle and the second vehicle 146 radius is discarded.)
.
 Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of German Patent Application Pub. No.: DE102016107712A1 to Liu et al. that was filed in 2015.  

“ 4. The computer system of claim 1, wherein the transit service comprises one of a train or a bus service, and wherein the start location comprises one of a train station or a bus station.  (See paragraph 33-35, 60-66 and FIG. 2a where the start location includes a train station 204 or bus station 204-a-d) 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Liu with the disclosure of Staffaroni since Liu teaches that by tracking the user's movements and then automatically controlling a mobile device to provide different ride share options then a user’s travel time can be shortened. For example, a user can be in a traffic jam and then application may suggest instead of completing the trip to get out and obtain a higher fee option of a train  204a but with a shorter travel time, or can take a bus 204d which can be allowed to move on a HOV lane which is faster.  Or if the user desires to not share they can take a solo vehicle with a driver (block 402-a). See paragraph 60-67 of Liu.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of U.S. Patent No.: 6832092 to Suarez et al. 

Stafforoni is silent but Suarez teaches “…5.    The computer system of claim 1, wherein the executed set of instructions cause the computer system to determine a rate of travel of the user based on the dynamic position of the user ”. . (See FIG. 6, and Col. 10, line 48 to Col. 11, line 55 and Col. 11, line 62 to Col. 12, line 29; see also FIG. 15 where a first vehicle is within a first arrival time zone that is shorter than a second vehicle in a second larger arrival time zone. In that instance the shorter arrival time (radius 142) is selected in the smaller circle and the second vehicle 146 radius is discarded.)
It would have been obvious to combine the references before the effective filing date since the Suarez teaches that the server provides for a .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of U.S. Patent App. Pub. No.: 20110040603a1 to Wolfe et al. 

    PNG
    media_image9.png
    812
    754
    media_image9.png
    Greyscale

The primary reference to Staffaroni et al. is silent but Wolfe teaches 6.    The computer system of claim 1, wherein the executed set of instructions cause the computer system to compare the first ETA with the second ETA in part based on a position of an available vehicle relative to the start location. . (See paragraph 12 where there are many passengers this indicates an increase of demand and calls more vehicles for more sales at this time of day; see claim 10 where the server may detect a level of demand and then in paragraph 44 a number of different taxis can be provided to meet the demand of the passengers that tracked by a motion of the user in paragraph 20 and paragraph 37 and historical patterns). It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Wolfe with the disclosure of Staffaroni since Wolfe teaches that all cell phones in an area may be tracked in terms of position and speed of the user. This can be used to provide one or more services in response to the inferred demand. For example, ambulances can be brought to an area in response to the inferred demand for increased safety. See paragraphs 1 -16, the abstract of Wolfe.

    PNG
    media_image10.png
    646
    845
    media_image10.png
    Greyscale

The primary reference to Staffaroni et al. is silent but Wolfe teaches “7.    The computer system of claim 6, wherein the executed instructions cause the one or more processors to repeatedly compare the first ETA and the second ETA at varying time intervals”. (See claim 10 where the server may detect a level of demand and then in paragraph 44 a number of different taxis can be provided to meet the demand of the passengers that tracked by a motion of the user in paragraph 20 and paragraph 37 and historical patterns; see claim 10-12 where the day of the  It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Wolfe with the disclosure of Staffaroni since Wolfe teaches that all cell phones in an area may be tracked in terms of position and speed of the user. This can be used to provide one or more services in response to the inferred demand. For example, ambulances can be brought to an area in response to the inferred demand for increased safety. See paragraphs 1 -16, the abstract of Wolfe.
The primary reference to Staffaroni et al. is silent but Wolfe teaches “8.    The computer system of claim 1, wherein the executed set of instructions cause the computer system to repeatedly compare the first ETA and the second ETA at decreasing time intervals, while a difference between the first ETA and the second ETA decreases as the user travels towards the start location. (See paragraph 10-12, 20 where the surge in demand of passengers can be taken at various times of the day or when the passengers are walking to the terminal and baggage claim and this indicates a surge in demand where more taxis are made available; see claim 10 -17 where the server may detect a level of demand and then in paragraph 44 a number of different taxis can be provided to  It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Wolfe with the disclosure of Staffaroni since Wolfe teaches that all cell phones in an area may be tracked in terms of position and speed of the user. This can be used to provide one or more services in response to the inferred demand. For example, ambulances can be .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung.
Staffaroni discloses “10.    The non-transitory computer readable medium of claim 9, wherein the executed set of instructions further cause the computer system to:
receive a transit selection from the computing device of the user, the transit selection indicating a mode of transport for transporting the user from the dynamic position of the user to the start location. (See paragraph 21-28 and 5; see FIG. 3 where the vehicle is a taxi type vehicle and a car and the pickup location is identified in block .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of U.S. Patent No.: 6832092 to Suarez et al. 

The primary reference to Staffaroni et al. is silent but Suarez teaches “…11.    The non-transitory computer readable medium of claim 10, wherein the executed set of instructions cause the computer system to determine the first ETA of the user to the start location based on the transit selection. ”.  (See FIG. 1, where the fleet of two or more vehicles is shown as element 14, and two or more vehicles is shown in FIG. 15) (See FIG. 6, and Col. 10, line 48 to Col. 11, line 55 and Col. 11, line 62 to Col. 12, line 29; see also FIG. 15 where a first vehicle is within a first arrival time zone that is shorter than a second vehicle in a second larger arrival time zone. In that instance the 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Suarez with the disclosure of Staffaroni since Suarez teaches that a sorting mechanism that is automatic provides for less messaging between the dispatching entity and the driver and rapid service for the customer. Also the mechanism prevents a driver from gaming the system by accepting fares that are too far away to make increased money. See Col. 1, line 45 to Col. 2, line 34 of Suarez.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of German Patent Application Pub. No.: DE102016107712A1 to Liu et al. that was filed in 2015.  

Staffaroni is silent as to but Liu teaches “ 12.    The non-transitory computer readable medium of claim 9, wherein the transit service comprises one of a train or a bus service, and wherein the start location comprises one of a train station or a bus station. (See paragraph 33-35, 60-66 and FIG. 2a where the start location includes a train station 204 or bus station 204-a-d) 
It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Liu with the disclosure of Staffaroni since Liu teaches that by tracking the user's movements and then automatically controlling a mobile device to provide different ride share options then a user’s travel time can be shortened. For example, a user can be in a traffic jam and then application may suggest instead of completing the trip to get out and obtain a higher fee option of a train  204a but with a shorter travel time, or can take a bus 204d which can be allowed to move on a HOV lane which is faster.  Or if the user desires to not share and pay a higher fee they can take a solo vehicle with a driver (block 402-a). See paragraph 60-67 of Liu.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of U.S. Patent No.: 6832092 to Suarez et al. 

…13.    The non-transitory computer readable medium of claim 9, wherein the executed set of instructions cause the computer system to determine a rate of travel of the user based on the dynamic position of the user”.  (See FIG. 6, and Col. 10, line 48 to Col. 11, line 55 and Col. 11, line 62 to Col. 12, line 29; see also FIG. 15 where a first vehicle is within a first arrival time zone that is shorter than a second vehicle in a second larger arrival time zone. In that instance the shorter arrival time (radius 142) is selected in the smaller circle and the second vehicle 146 radius is discarded.)
It would have been obvious to combine the references before the effective filing date since the Suarez teaches that the server provides for a mechanism that is automatic provides for less messaging between the dispatching entity and the driver and rapid service for the customer. Also the mechanism prevents a driver from gaming the system by accepting fares that are too far away to make increased money. See Col. 1, line 45 to Col. 2, line 34 of Suarez.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2009/0156241 A1 to Staffaroni et al. (hereinafter “Staffaroni”) and in view of United States Patent Application Pub, No.: US 2012/0265580A1 to Kobayashi et al. that was filed in 2009 (hereinafter “Kobayashi”) and in view of U.S. Patent Application Pub. No.: US 20080277183 Al to Huang and in view of Cheung and in view of U.S. Patent App. Pub. No.: 20110040603a1 to Wolfe et al. 

The primary reference to Staffaroni et al. is silent but Wolfe teaches “..14.    The non-transitory computer readable medium of claim 9, wherein the executed set of instructions cause the computer system repeatedly compare the first ETA with the second ETA in part based on a position of the available vehicle relative to the start location”. (See paragraph 12 where there are many passengers this indicates an increase of demand and calls more vehicles for more sales at this time of day; see claim 10 where the server may detect a level of demand and then in paragraph 44 a number of different taxis can be provided to meet the demand of the passengers that tracked by a motion of the user in paragraph 20 and paragraph 37 and historical patterns whereas if there is one passenger that is exiting and a glut of taxis already there the sever would not send any more). It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Wolfe with the disclosure of Staffaroni since Wolfe teaches that all cell phones in an area may be tracked in terms of position and speed of the user. This can be used to provide one or more services in response to the 
The primary reference to Staffaroni et al. is silent but Wolfe teaches “15.    The non-transitory computer readable medium of claim 15(SIC), wherein the executed instructions cause the one or more processors to repeatedly compare the first ETA and the second ETA at varying time intervals” (See claim 10 where the server may detect a level of demand and then in paragraph 44 a number of different taxis can be provided to meet the demand of the passengers that tracked by a motion of the user in paragraph 20 and paragraph 37 and historical patterns; see claim 10-12 where the day of the week and time of the day can be determined for the surge in demand for a taxi). It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Wolfe with the disclosure of Staffaroni since Wolfe teaches that all cell phones in an area may be tracked in terms of position and speed of the user. This can be used to provide one or more services in response to the inferred demand. For example, ambulances can be brought to an area in response to the inferred demand for increased safety. See paragraphs 1 -16, the abstract of Wolfe..
 
The primary reference to Staffaroni et al. is silent but Wolfe teaches “16.    The non-transitory computer readable medium of claim 16, wherein the executed set of instructions cause the computer system to repeatedly compare the first ETA and the second ETA at decreasing time intervals, while a difference between the first ETA and the second ETA decreases as the user travels towards the start location”. (See paragraph 10-12, 20 where the surge in demand of passengers can be taken at various times of the day or when the passengers are walking to the terminal and baggage claim and this indicates a surge in demand where more taxis are made available; see claim 10 -17 where the server may detect a level of demand and then in paragraph 44 a number of different taxis can be provided to meet the demand of the passengers that tracked by a motion of the user in paragraph 20 and paragraph 37 and historical patterns.  In one example, a taxi service may be informed of when and how many passengers will be arriving, are arriving, and/or have arrived at an airport, bus station or train station so that the taxi service may dispatch an appropriate number of taxis at an appropriate time to the airport, bus station or train station. The taxi service may be informed of how many passengers are arriving, how many passengers are exiting the airport, bus station or train station as opposed to making connections, and/or which exits the passengers are using. In addition, the taxi service may be informed of when and how many  It would have been obvious for one of ordinary skill in the art before  the invention was made to combine the teachings of Wolfe with the disclosure of Staffaroni since Wolfe teaches that all cell phones in an area may be tracked in terms of position and speed of the user. This can be used to provide one or more services in response to the inferred demand. For example, ambulances can be brought to an area in response to the inferred demand for increased safety. See paragraphs 1 -16, the abstract of Wolfe.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668